     Case 2:14-cv-00601-MHT-GMB Document 2490 Filed 04/16/19 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

EDWARD BRAGGS, et al.                   )
                                        )
              Plaintiffs,               )
                                        )
                                        )
v.                                      )        CIVIL ACTION NO.
                                        )        2:14-cv-00601-MHT-GMB
                                        )        Judge Myron H. Thompson
JEFFERSON DUNN, in his official         )
capacity as Commissioner of the         )
Alabama Department of                   )
Corrections, et al.                     )
                                        )
       Defendants.



     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR AN
     EXTENSION OF TIME TO RESPOND TO PLAINTIFFS’ PROPOSED
      OPINION AND ORDER ON IMMEDIATE SUICIDE PREVENTION
                           REMEDIES

       The Alabama Department of Corrections (“ADOC”) is presently experiencing

a crisis of suicides. Doc. 2476-1 (Amended Chart of Suicide and Serious Suicide

Attempt Inadequacies). The Court has indicated that it intends to issue an order this

week regarding immediate suicide prevention relief. In light of the urgent need to

address ADOC’s suicide crisis and the fact that Defendants’ agreed to the post-trial

briefing schedule with full knowledge of the size of the evidentiary record in this



                                            1
      Case 2:14-cv-00601-MHT-GMB Document 2490 Filed 04/16/19 Page 2 of 7




case, Plaintiffs hereby oppose the nearly two-day extension requested by

Defendants. Doc. 2481 (Defs.’ Mtn for Extension).

        The Court concluded an eleven-day trial on suicide prevention remedies on

April 12, 2019.1 On April 8, 2019, the Parties agreed in open court that Plaintiffs

would file a proposed opinion and order on April 15, 2019 at noon and Defendants

would file a response on April 17, 2019 at noon. Apr. 8, 2019 R.D. Trial Tr., at

196:9-15. On the last day of the trial, the Court extended each side’s deadline by two

hours, setting the deadlines at 2:00 p.m. rather than noon. Apr. 12, 2019 R.D. Trial

Tr., at 182:22-184:10.

        On April 15, 2019 at 1:49 p.m., Plaintiffs filed a proposed opinion and order

on immediate suicide prevention remedies. Nearly six hours later, Defendants asked

the Court for additional time to respond to Plaintiffs’ proposed opinion and order

because “[i]t contains numerous references to transcripts of hearing testimony which

the State will have to review in order to prepare its response.” Doc. 2481 at 2.

        Defendants agreed to the post-trial briefing schedule and should be held to it.

It should come as no surprise to Defendants that Plaintiffs’ proposed opinion and

order cites extensively to the voluminous record in this case. See Doc. 2260 (Pls.’

Proposed Opinion and Order on Monitoring) (including 76 pages of briefing); Doc.

1842 (Pls.’ Proposed Opinion and Order on Segregation) (including 64 pages of


1
    The evidence has not yet been closed as to long-term suicide prevention remedies.
                                           2
    Case 2:14-cv-00601-MHT-GMB Document 2490 Filed 04/16/19 Page 3 of 7




briefing). It should also come as no surprise to Defendants that Plaintiffs’ proposed

opinion and order sets forth detailed Prison Litigation Reform Act (“PLRA”) needs-

narrowness-intrusiveness findings as to each aspect of relief given Defendants’

refusal to agree that the relief ordered in this case to date complies with the PLRA.

See Doc. 2382 (Defs.’ Statement on the PLRA).

      Defendants have also requested a two-day extension to respond to Plaintiffs’

chart detailing mental healthcare inadequacies evidenced by recent suicides and

serious suicide attempts (hereinafter “Chart of Inadequacies”). Doc. 2481; Doc.

2476-1. Plaintiffs first filed a partial version of the Chart of Inadequacies on April

5, 2019. Doc. 2468-1. Plaintiffs filed a complete version of the Chart of Inadequacies

on April 9, 2019. Doc. 2473-1. At the Court’s request, Plaintiffs amended the Chart

of Inadequacies on April 11, 2019 to include citations to specific remedial orders,

stipulated agreements, and Drs. Burns’s and Perrien’s recommendations. Doc. 2476-

1. Defendants could have begun preparing their response to the chart eleven days

ago on April 5, 2019. Defendants’ Motion gives no reason why their response to the

Chart of Inadequacies should be further delayed.

      The Court indicated on the first day of the suicide prevention remedial trial

that it intended to issue an order on immediate relief “within a day or two” after the

conclusion of the trial “if the allegations are as plaintiffs allege.” Mar. 28, 2019 Trial

Tr. Kern Final Excerpt, at 3:22-4:8. The Court instructed both Parties to begin


                                            3
      Case 2:14-cv-00601-MHT-GMB Document 2490 Filed 04/16/19 Page 4 of 7




preparing post-trial briefing. Id. Defendants are represented by two major law firms

and in-house counsel with a team of approximately 14 lawyers. See infra “Certificate

of Service.” Since March 28, 2019, Defendants should have been utilizing all

resources available to them to meet the briefing deadlines the Court indicated would

be necessary to resolve the issue of immediate suicide prevention remedies as soon

as possible.

        For the reasons stated herein, Plaintiffs respectfully request that the Court

deny Defendants’ Motion for an Extension, Doc. 2481.2


Dated: April 16, 2019                    Respectfully Submitted,

                                          /s/ Maria V. Morris
                                         Maria V. Morris
                                         One of the Attorneys for Plaintiffs
                                         Southern Poverty Law Center
                                         400 Washington Avenue
                                         Montgomery, AL 36104

    Maria V. Morris (ASB-2198-R64M)
    Grace Graham (ASB-3040-A64G)
    Jonathan Blocker (ASB-6818-G19I)
    Caitlin J. Sandley (ASB-5317-S48R)
    David Clay Washington (ASB-6599-Y42I)
    SOUTHERN POVERTY LAW CENTER
    400 Washington Avenue
    Montgomery, AL 36104

2
 The Court set Plaintiffs’ deadline to reply at 2:00 p.m. on April 18, 2019. Apr. 8,
2019 R.D. Trial Tr., at 183:21-184:12. Plaintiffs indicate that they do not want their
reply to delay the Court’s ruling. Should the Court grant Defendants an extension,
Plaintiffs will forego filing a reply in an effort to ensure that the Court can issue an
order on immediate suicide prevention remedies this week.
                                           4
   Case 2:14-cv-00601-MHT-GMB Document 2490 Filed 04/16/19 Page 5 of 7




Telephone: (334) 956-8200
Facsimile: (334) 956-8481
maria.morris@splcenter.org
grace.graham@splcenter.org
jonathan.blocker@splcenter.org
cj.sandley@splcenter.org
david.washington@splcenter.org

Lisa W. Borden (ASB-5673-D57L)
William G. Somerville, III (ASB-6185-E63W)
Andrew P. Walsh (ASB-3755-W77W)
Dennis Nabors
Patricia Clotfelter (ASB-0841-F43P)
BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ PC
420 20th Street North, Suite 1400
Birmingham, AL 35203
lborden@bakerdonelson.com
wsomerville@bakerdonelson.com
awalsh@bakerdonelson.com
dnabors@bakerdonelson.com
pclotfelter@bakerdonelson.com

                                    /s/ Anil A. Mujumdar
                                   Anil A. Mujumdar (ASB-2004-L65M)
                                   One of the Attorneys for Plaintiffs
                                   Alabama Disabilities Advocacy Program
                                   2332 2nd Avenue North
                                   Birmingham, AL 35203

Gregory M. Zarzaur, Esq. (ASB-0759-E45Z)
Anil A. Mujumdar, Esq. (ASB-2004-L65M)
Denise Wiginton, Esq. (ASB-5905-D27W)
ZARZAUR
2332 2nd Avenue North
Birmingham, AL 35203
Telephone: (205) 983-7985
Facsimile: (888) 505-0523
gregory@zarzaur.com
anil@zarzaur.com
                                    5
   Case 2:14-cv-00601-MHT-GMB Document 2490 Filed 04/16/19 Page 6 of 7




denise@zarzaur.com

William Van Der Pol, Jr., Esq. (ASB-2112-114F)
Glenn N. Baxter, Esq. (ASB-3825-A41G)
Lonnie Williams, Esq.
Barbara A. Lawrence, Esq.
Andrea J. Mixson, Esq.
Ashley N. Austin, Esq. (ASB-1059-F69L)
ALABAMA DISABILITIES
ADVOCACY PROGRAM
Box 870395
Tuscaloosa, AL 35487
Telephone: (205) 348-4928
Facsimile: (205) 348-3909
wvanderpoljur@adap.ua.edu
gnbaxter@adap.ua.edu
lwilliams@aadap.ua.edu
blawrence@adap.ua.edu
amixson@adap.ua.edu
aaustin@adap.ua.edu


ATTORNEYS FOR THE PLAINTIFFS




                                      6
    Case 2:14-cv-00601-MHT-GMB Document 2490 Filed 04/16/19 Page 7 of 7




                          CERTIFICATE OF SERVICE
I hereby certify that I have on this 16th day of April, 2019 electronically filed the
foregoing with the clerk of court by using the CM/ECF system, which will send a
notice of electronic filing to the following:

 David R. Boyd, Esq.                           William R. Lunsford, Esq.
 John G. Smith, Esq.                           Matthew Reeves, Esq.
 Balch & Bingham LLP                           Melissa K. Marler, Esq.
 Post Office Box 78                            Stephen C. Rogers, Esq.
 Montgomery, AL 36101-0078                     Alyson L. Smith, Esq.
 dboyd@balch.com                               Melissa C. Neri, Esq.
 jgsmith@balch.com                             Maynard, Cooper & Gale, P.C.
                                               655 Gallatin Street, SW
 Steven C. Corhern, Esq.                       Huntsville, AL 35801
 Balch & Bingham LLP                           blunsford@maynardcooper.com
 Post Office Box 306                           mreeves@maynardcooper.com
 Birmingham, AL 35201-0306                     mmarler@maynardcooper.com
 scorhern@balch.com                            srogers@maynardcooper.com
                                               asmith@maynardcooper.com
 Joseph G. Stewart, Jr., Esq.                  mneri@maynardcooper.com
 Gary L. Willford, Jr., Esq.
 Stephanie Lynn Dodd Smithee                   Luther M. Dorr, Jr., Esq.
 Alabama Department                            Maynard, Cooper & Gale, P.C.
 Of Corrections                                1901 6th Avenue North, Suite 2400
 Legal Division                                Birmingham, AL 35203
 301 South Ripley Street                       rdorr@maynardcooper.com
 Montgomery, AL 36104
 joseph.stewart@doc.alabama.gov                Deana Johnson, Esq.
 gary.willford@doc.alabama.gov                 Brett T. Lane, Esq.
 stephanie.smithee@doc.alabama.gov             MHM Services, Inc.
                                               1447 Peachtree Street, N.E., Suite 500
 Philip Piggott, Esq.                          Atlanta, GA 30309
 Starnes Davis Florie LLP                      djohnson@mhm-services.com
 100 Brook wood Place – 7th Floor              btlane@mhm-services.com
 Birmingham, AL 35209
 ppiggott@starneslaw.com

                                                 /s/ Maria V. Morris
                                                One of the Attorneys for Plaintiffs

                                           7
